Exhibit 10.1.25

 

TERRA INDUSTRIES INC.

DESCRIPTION OF COMPENSATORY ARRANGEMENTS FOR 2005

APPLICABLE TO NAMED EXECUTIVE OFFICERS

 

Set forth below are compensatory arrangements as of March 1, 2005, applicable to
Terra’s current executive officers who will be named in the summary compensation
table of Terra’s proxy statement for the 2005 annual meeting of shareholders
(“Named Executive Officers”). These arrangements are in addition to the various
other compensatory plans and arrangements in which Terra’s Named Executive
Officers participate and which are filed as exhibits to this report on Form 10-K
for the year ended December 31, 2004.

 

Annual Base Pay

 

Michael L. Bennett

   $ 450,000

President and Chief Executive Officer

      

Francis G. Meyer

   $ 325,000

Senior Vice President and Chief Financial Officer

      

W. Mark Rosenbury

   $ 250,000

Senior Vice President and Chief Administrative Officer

      

Mark A. Kalafut

   $ 210,000

Vice President, General Counsel and Corporate Secretary

      

Richard S. Sanders Jr.

   $ 185,000

Vice President, Manufacturing

      

 

Executive Retention Agreements

 

Each of the Named Executive Officers has entered into an executive retention
agreement, the details of which are set out in Terra’s proxy statement under the
caption “Employee Contracts, Termination of Employment and Change of Control
Arrangements.”

 

Bonuses

 

Each of the Named Executive Officers received a bonus for 2004, payable in 2005,
the details of which are set out in Terra’s proxy statement in the Summary
Compensation Table.